UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-5445 Name of Registrant: Vanguard Fenway Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30th Date of reporting period: December 31, 2011 Item 1: Schedule of Investments Vanguard Equity Income Fund Schedule of Investments As of December 31, 2011 Market Value Shares ($000) Common Stocks (95.1%) 1 Consumer Discretionary (6.2%) Home Depot Inc. 3,262,180 137,142 McDonald's Corp. 980,615 98,385 Lowe's Cos. Inc. 2,395,710 60,803 Mattel Inc. 1,252,850 34,779 Time Warner Cable Inc. 284,100 18,060 Brinker International Inc. 481,900 12,896 Foot Locker Inc. 528,600 12,602 Polaris Industries Inc. 208,800 11,689 Limited Brands Inc. 251,900 10,164 Weight Watchers International Inc. 168,600 9,275 Time Warner Inc. 62,900 2,273 Regal Entertainment Group Class A 141,500 1,689 Consumer Staples (16.6%) Philip Morris International Inc. 2,250,395 176,611 Kraft Foods Inc. 3,112,929 116,299 PepsiCo Inc. 1,660,130 110,150 Procter & Gamble Co. 1,395,490 93,093 Kimberly-Clark Corp. 1,160,658 85,378 Unilever NV 2,178,840 74,887 Altria Group Inc. 2,500,845 74,150 General Mills Inc. 1,777,500 71,829 Sysco Corp. 2,323,760 68,156 Coca-Cola Co. 671,782 47,004 Wal-Mart Stores Inc. 774,192 46,266 Imperial Tobacco Group plc 617,478 23,366 Lorillard Inc. 146,700 16,724 Dr Pepper Snapple Group Inc. 364,900 14,406 Clorox Co. 206,500 13,745 SUPERVALU Inc. 1,547,700 12,567 Safeway Inc. 464,100 9,765 Herbalife Ltd. 179,700 9,285 Walgreen Co. 206,400 6,823 Colgate-Palmolive Co. 62,100 5,737 Reynolds American Inc. 128,000 5,302 ConAgra Foods Inc. 200,600 5,296 Universal Corp. 111,472 5,123 Campbell Soup Co. 123,300 4,098 B&G Foods Inc. Class A 61,900 1,490 Energy (13.3%) Exxon Mobil Corp. 3,657,730 310,029 Chevron Corp. 2,547,610 271,066 ConocoPhillips 1,635,590 119,186 Royal Dutch Shell plc Class B 2,517,574 95,764 Occidental Petroleum Corp. 786,000 73,648 Marathon Oil Corp. 439,300 12,858 Exchange-Traded Fund (0.8%) 2 Vanguard Value ETF 963,400 50,569 Financials (10.6%) JPMorgan Chase & Co. 3,476,990 115,610 Marsh & McLennan Cos. Inc. 3,646,020 115,287 ACE Ltd. 1,128,330 79,118 Chubb Corp. 1,074,942 74,407 BlackRock Inc. 341,490 60,867 PNC Financial Services Group Inc. 1,040,692 60,017 Wells Fargo & Co. 1,619,380 44,630 M&T Bank Corp. 499,400 38,124 Swiss Re AG 525,388 26,711 Aflac Inc. 431,800 18,680 Fifth Third Bancorp 1,226,000 15,595 BB&T Corp. 387,700 9,758 Allied World Assurance Co. Holdings AG 135,000 8,496 Erie Indemnity Co. Class A 102,600 8,019 American Financial Group Inc. 169,500 6,253 Fidelity National Financial Inc. Class A 346,095 5,513 American Express Co. 90,200 4,255 Ameriprise Financial Inc. 48,600 2,413 1st Source Corp. 81,200 2,057 American National Insurance Co. 23,400 1,709 Invesco Ltd. 76,300 1,533 Advance America Cash Advance Centers Inc. 158,304 1,417 WesBanco Inc. 70,300 1,369 BOK Financial Corp. 14,300 785 GFI Group Inc. 186,500 768 Health Care (11.9%) Pfizer Inc. 10,349,877 223,971 Johnson & Johnson 3,078,205 201,869 Merck & Co. Inc. 5,043,404 190,136 AstraZeneca plc ADR 1,147,389 53,113 Bristol-Myers Squibb Co. 934,232 32,922 Eli Lilly & Co. 690,349 28,691 Abbott Laboratories 479,500 26,962 Baxter International Inc. 397,700 19,678 Cardinal Health Inc. 192,600 7,822 Medtronic Inc. 87,700 3,355 Industrials (12.6%) General Electric Co. 9,426,392 168,827 3M Co. 1,367,300 111,749 Tyco International Ltd. 1,786,980 83,470 Stanley Black & Decker Inc. 1,012,190 68,424 Illinois Tool Works Inc. 1,194,950 55,816 Eaton Corp. 1,179,460 51,342 Waste Management Inc. 1,334,600 43,655 United Technologies Corp. 439,300 32,108 Lockheed Martin Corp. 393,000 31,794 Republic Services Inc. Class A 1,129,640 31,122 General Dynamics Corp. 274,200 18,210 Boeing Co. 236,600 17,355 Northrop Grumman Corp. 288,413 16,866 Honeywell International Inc. 264,462 14,373 Schneider Electric SA 273,175 14,282 Iron Mountain Inc. 426,600 13,139 Norfolk Southern Corp. 176,600 12,867 PACCAR Inc. 340,150 12,745 Pitney Bowes Inc. 655,800 12,159 United Parcel Service Inc. Class B 127,900 9,361 Caterpillar Inc. 95,000 8,607 Rockwell Automation Inc. 33,900 2,487 Emerson Electric Co. 44,700 2,083 Information Technology (8.2%) Microsoft Corp. 6,761,649 175,532 Intel Corp. 6,599,430 160,036 Analog Devices Inc. 2,125,080 76,035 Maxim Integrated Products Inc. 1,887,086 49,140 Xilinx Inc. 1,271,300 40,758 Accenture plc Class A 426,300 22,692 KLA-Tencor Corp. 260,200 12,555 Applied Materials Inc. 646,200 6,921 Seagate Technology plc 155,400 2,548 Materials (3.6%) Nucor Corp. 1,398,210 55,327 EI du Pont de Nemours & Co. 940,057 43,036 Sherwin-Williams Co. 472,630 42,192 Dow Chemical Co. 1,192,000 34,282 International Paper Co. 547,000 16,191 PPG Industries Inc. 189,600 15,830 Eastman Chemical Co. 345,300 13,487 Innophos Holdings Inc. 184,100 8,940 Packaging Corp. of America 244,940 6,182 Myers Industries Inc. 62,100 766 Freeport-McMoRan Copper & Gold Inc. 14,700 541 Telecommunication Services (4.4%) AT&T Inc. 6,504,625 196,700 Verizon Communications Inc. 1,330,198 53,368 Vodafone Group plc ADR 1,533,410 42,981 Utilities (6.9%) Xcel Energy Inc. 2,002,990 55,363 American Electric Power Co. Inc. 1,253,420 51,779 UGI Corp. 1,612,660 47,412 Northeast Utilities 1,050,010 37,874 NextEra Energy Inc. 592,596 36,077 PG&E Corp. 668,980 27,575 Duke Energy Corp. 827,600 18,207 Consolidated Edison Inc. 285,100 17,685 Entergy Corp. 215,200 15,720 DTE Energy Co. 268,300 14,609 Dominion Resources Inc. 274,370 14,564 CenterPoint Energy Inc. 711,500 14,294 Ameren Corp. 421,100 13,951 NiSource Inc. 576,100 13,717 Pinnacle West Capital Corp. 269,200 12,970 CMS Energy Corp. 581,600 12,842 TECO Energy Inc. 657,900 12,592 Cleco Corp. 298,800 11,384 PPL Corp. 372,360 10,955 NorthWestern Corp. 157,265 5,629 Alliant Energy Corp. 105,900 4,671 Southern Co. 69,800 3,231 PNM Resources Inc. 95,600 1,743 Total Common Stocks (Cost $5,331,845) Market Value Coupon Shares ($000) Temporary Cash Investments (4.5%) 1 Money Market Fund (3.4%) 3 Vanguard Market Liquidity Fund 0.110% 225,703,615 225,704 Face Market Maturity Amount Value Coupon Date ($000) ($000) Repurchase Agreement (0.8%) Goldman Sachs & Co. (Dated 12/30/11, Repurchase Value $56,801,000, collateralized by Federal Home Loan Mortgage Corp. 4.000%- 4.500%, 9/1/19-9/1/35) 0.100% 1/3/12 56,800 56,800 U.S. Government and Agency Obligations (0.3%) 4 Fannie Mae Discount Notes 0.030% 4/2/04 450 450 4,5 Fannie Mae Discount Notes 0.040% 4/16/12 1,000 1,000 4,5 Fannie Mae Discount Notes 0.060% 4/18/12 2,100 2,099 5,6 Federal Home Loan Bank Discount Notes 0.040% 4/16/12 3,000 2,999 4,5 Freddie Mac Discount Notes 0.050% 4/4/12 11,000 10,997 Total Temporary Cash Investments (Cost $300,051) Total Investments (99.6%) (Cost $5,631,896) Other Assets and Liabilities-Net (0.4%) Net Assets (100%) 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.9% and 0.7%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury in exchange for senior preferred stock. 5 Securities with a value of $15,716,000 have been segregated as initial margin for open futures contracts. 6 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. ADR—American Depositary Receipt. Equity Income Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however such action may be subject to legal proceedings. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
